Case 1:11-vv-00300-UNJ Document 45 Filed 05/01/13 Page 1 of 2




       In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 11-300V
                                        Filed: May 1, 2013

*************************************
LAUREN WHOLLEY,                           *               UNPUBLISHED
                                          *               Special Master Dorsey
              Petitioner,                 *
                                          *               Joint Stipulation on Damages;
 v.                                       *               Human papillomavirus (“HPV”)
                                          *               Vaccine; Neurological injuries
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                      Respondent.         *
*************************************
Ronald C. Homer, Conway, Homer, & Chin-Caplan, P.C., Boston, MA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On May 13, 2011, Lauren Wholley (petitioner), filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner filed an
amended petition (“Am. Pet.”) on October 3, 2011. Petitioner alleged that a human
papillomavirus (“HPV”) vaccine she received on May 28, 2008, caused her to suffer
neurological injuries. Am. Pet. at ¶ 1. Petitioner also alleged that she experienced the residual
effects of her injuries for more than six months. Id. at ¶ 38.

       On May 1, 2013, the parties filed a stipulation, stating that a decision should be entered
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
          Case 1:11-vv-00300-UNJ Document 45 Filed 05/01/13 Page 2 of 2



awarding compensation.

        Respondent denies that the HPV vaccine caused petitioner’s neurological injuries or any
other injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix
A. The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $25,000.00, in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       §300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
         Case 1:11-vv-00300-UNJ Document 45-1 Filed 05/01/13 Page 11of 55
          Case 1:11-vv-00300-UNJ Document 44 Filed 05/01/13 Page of




                   IN THE UNITED STATES COURT OF FEDERAL CLATh1S
                             OFFICE OF SPECIAL MASTERS

                                                         )
 LAUREN WHOLLEY,                                         )
                                                         )
                  Petitioner,                             )
         V.                                              )     No. I I-300V    ECF
                                                         )     Special Master Dorsey
 SECRETARY OF HEALTH AND HUMAN                           )
 SERVICES,                                               )
                                                         )
                  Respondent.                            )
 ~~~~~~~~~~~~~~~~~                                       )

                                             STIPULATION

         The parties hereby stipulate to the following matters:

         I.    Petitioner, Lauren Wholley, filed a petition for vaccine compensation nuder the

National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-I 0 to 34 (the "Vaccine

Program").      The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the human papillomavirus ("HPV") vaccine, which is contained in the Vaccine Injury Table

(the "Table"), 42 C.F.R. § !00.3(a).

        2.    Petitioner received the HPV vaccine on May 28, 2008.

        3.    The vaccine was administered within the United States.

        4.    Petitioner alleges that, as a result of receiving the HPV vaccine, she suffered from

neurological injuries, and that she experienced the residual effects of these injuries for more than

six months.

        5.    Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of these injuries.

       6.     Respondent denies that the HPV vaccine either caused or significantly aggravated
         Case 1:11-vv-00300-UNJ Document 45-1 Filed 05/01/13 Page 22of 55
          Case 1:11-vv-00300-UNJ Document 44 Filed 05/01/13 Page of




 petitioner's alleged medical condition, any of her ongoing symptoms, or any other injury.

         7.    Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

 compensation described in paragraph 8 of this Stipulation.

         8.    As soon as practicable after an entry of judgment reflecting a decision consistent

 with the terms of this Stipulation, and after petitioner has filed an election to receive

 compensation pursuant to 42 U.S.C. § 300aa-2 J (a)(l ), the Secretary of Health and Human

 Services will issue the following vaccine compensation payment:

                  A lump sum of $25,000.00, in the form of a check payable to petitioner. This
                  above amount represents compensation for all damages that would be available
                  under 42 U.S.C. § 300aa-15(a).

        9.     As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the paiiies will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        l 0.   Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.    Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

                                                  2
         Case 1:11-vv-00300-UNJ Document 45-1 Filed 05/01/13 Page 33of 55
          Case 1:11-vv-00300-UNJ Document 44 Filed 05/01/13 Page of




 § 300aa-15(i), subject to the availability of sufficient statutory funds.

          12.    The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

 used solely for the benefit of petitioner, as contemplated by a strict construction of 42 U.S.C.

 § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-l 5(g) and (h).

         13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

 individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

 does forever irrevocably and unconditionally release, acquit and discharge the United States and

 the Secretary of Health and Human Services from any and all actions, causes of action (including

 agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

 kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-l 0 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the HPV vaccine administered on May 28, 2008, as alleged by

petitioner in a petition for vaccine compensation filed on or about May 13, 2011, in the United

States Court of Federal Claims as petition No. I l-300V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in Gonformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

                                                   3
        Case 1:11-vv-00300-UNJ Document 45-1 Filed 05/01/13 Page 44of 55
         Case 1:11-vv-00300-UNJ Document 44 Filed 05/01/13 Page of




         16.   This Stipulation expresses a full and complete negotiated settlement ofliability and

 damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

 as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

paities hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to.   The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the HPV vaccine either caused or significantly

aggravated petitioner's alleged medical condition or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                4
         Case 1:11-vv-00300-UNJ Document 45-1 Filed 05/01/13 Page 55of 55
          Case 1:11-vv-00300-UNJ Document 44 Filed 05/01/13 Page of




  Respectfully submitted,
                                                                      ,,

 PETITIONER:



cfO..U)uun_uf~() J-1/
      \\/HOLLEY~ ~
  LAUREN

 ATTORNEY OF RECORD FOR                     AUTHORIZED REPRESENTATIVE
 PETITIONER:                                OF THE ATTORNEY GE:"ER.\L:




 Conway, Homer & Chin-Caplan, P.C.          Deputy Director
 16 Shawmut Street                          Torts Branch       j:
 Boston, MA 02116                           Civil Division
 (617) 695-1990                             U.S. Department of Justice
                                            P.O. Box 146       .
                                            Benjamin Franklin siation ·
                                            Washington, DC 2.00~4-0146

 AUTHORIZED REPRESENTATIVE                  ATTORNEY OF R.!!:CORD FOR
 OF THE SECRETARY OF HEALTH                 RESPONDE:\TT:
 AND HUMAN SERVICES:




 VITO CASERTA, M.D., M.P.H.
                                            ~~
                                            DARRYL R. WlSHl'?-RD
 Acting Director, Dlvision of Vaccine       Trial Attorney
     Injury Compensation (DVlC)             Torts Branch
 Director, Countermeasures [njury           Civil Division !!

    Compemation Program (C!CP)              U.S. Department ofJustice
 Healthcare Systems Bureau                  P.O. Box l46      ::
 U.S. Department of Health                  Benjamin FrankHn Sfation
   and Human Services                       Washington, DC 20Q44-0146
5600 Fishers Lane                           (202) 616-4357        '
Park lawn Building, Mail Stop 11 C-26
Rockville, MD 20&57

Dated:   EJ'-'-1~/>~-
                                        5
                                                             ii
                                                             ,,
                                                             ,.